United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION MEDICAL
)
CENTER, Kansas City, MO, Employer
)
___________________________________________ )
M.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1901
Issued: July 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated July 2, 2009, which denied her claim for an additional
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
schedule award decision.
ISSUE
The issue is whether appellant has more than 12 percent permanent impairment of her
right upper extremity and 6 percent impairment of her left upper extremity, for which she
received a schedule award.

FACTUAL HISTORY
This case has twice previously been on appeal before the Board.1 In a December 7, 2006
decision, the Board found that there was an unresolved conflict in the medical evidence with
respect to whether appellant had an employment-related permanent impairment to her left arm
entitling her to a schedule award.2 In a January 28, 2008 decision, the Board set aside and
remanded the Office’s April 12 and June 28, 2007 schedule award decisions.3 The Board found
that the case was not in posture for decision regarding whether appellant had more than five
percent impairment to her left arm, due to an unresolved conflict in the medical evidence. The
Board found that the report from the impartial medical examiner did not fully explain whether
there was an additional impairment for loss of elbow range of motion or motor deficit and
remanded the case to the Office to obtain a report that properly resolved the issue. The facts and
history contained in the prior appeals are incorporated by reference.
By letter dated February 5, 2008, the Office requested that Dr. M. Scot Beall, Jr., a
Board-certified orthopedic surgeon, clarify his opinion with regard to the extent of appellant’s
impairment. In a February 14, 2008 report, Dr. Beall explained that, when he examined
appellant, her range of motion was 10 degrees flexion and 95 degrees extension. He indicated
that, when he observed appellant move, she had a full range of motion comparable to the other
side and thus no impairment related to range of motion. Regarding appellant’s motor deficit,
Dr. Beall opined that he did not believe she had any impairment based on motor deficit related to
the ulnar nerve transposition. He noted that the motor deficit or grip strength change that
appellant had was related to the carpal tunnel syndrome.
By decision dated February 29, 2008, the Office denied appellant’s claim for an
additional schedule award to the left upper extremity.
Appellant requested reconsideration on March 13, 2008. She questioned Dr. Beall’s
rating, asserting that he did not clarify his findings. On March 27, 2008 Dr. Paul F. Nassab, a
Board-certified orthopedic surgeon, advised that appellant had recurrent left carpal tunnel and
left cubital tunnel with ulnar nerve entrapment at the elbow after sub-muscular transposition by
significant fibro cartilage tissue. He performed a surgical repair.4 By decision dated April 22,
2008, the Office denied modification of its prior decision.
On May 14, 2008 appellant requested reconsideration. She questioned the decision and
the validity of Dr. Beall’s report and noted that she had a left hand and elbow release on
March 27, 2008.
In a May 31, 2008 report, the Office medical adviser noted Dr. Beall’s explanation
regarding appellant’s measured range of motion, which he advised was severely limited when
1

Docket No. 06-1174 (issued December 7, 2006) and Docket No. 07-1933 (issued January 28, 2009).

2

The record reflects that appellant received a schedule award of 10 percent for the right arm on April 1, 2004.

3

The record reflects that appellant received a schedule award of five percent to the left arm.

4

He also performed a right carpal tunnel and right cubital tunnel release on January 10, 2008.

2

she knew she was being evaluated. He indicated that, when she was unaware that she was being
observed, her range of motion improved vastly. The Office medical adviser explained that the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (5th ed.
2001) (A.M.A., Guides) precluded a rating for inconsistent and unreliable evaluation parameters.
He concurred with Dr. Beall and advised that the physician correctly disregarded the measured
range of motion. In a June 30, 2008 decision, the Office denied modification of its prior
decision.
On October 8, 2008 appellant requested an additional schedule award.
By letter dated October 14, 2008, the Office advised appellant that additional evidence
was needed to support her claim. An October 20, 2008 telephone call memorandum noted that
appellant was claiming a schedule award for the right arm surgery done on January 10, 2008 and
the left surgery performed on March 27, 2008.
In a December 16, 2008 report, Dr. Nassab, indicated that appellant had reached
maximum medical improvement. He noted that she had an impairment of five percent for
persistent palmar pain based on the A.M.A., Guides 495.
In a report dated January 19, 2009, the Office medical adviser noted that appellant was
eligible for impairment ratings due to the right and left cubital tunnel syndromes and right and
left carpal tunnel syndromes. He indicated that Dr. Nassab in his December 16, 2008 report
indicated that appellant had five percent impairment for persistent palmar pain. The Office
medical adviser found that this rating did not consider residuals of the surgically treated cubital
tunnel syndromes. He indicated that additional documentation was needed for range of motion,
pain and sensory deficits. The Office medical adviser recommended an evaluation by a
physician skilled in the use of the A.M.A., Guides, to consider impairment ratings for permanent
residuals of right and left cubital tunnel syndromes and right and left carpal tunnel syndromes.
On January 27, 2009 the Office referred appellant for a second opinion to Dr. George
Varghese, Board-certified in physical medicine and rehabilitation. In a March 11, 2009 report,
Dr. Varghese described appellant’s history of injury and treatment and utilized the fifth edition
of the A.M.A., Guides. He indicated that appellant had more pain symptoms involving the neck,
back, shoulder and upper extremities and less symptoms from entrapment syndrome such as
carpal tunnel syndrome and cubital tunnel syndrome. Dr. Varghese opined that these symptoms
were most likely from her documented fibromyalgia diagnosis and degenerative joint disease. In
rating right arm impairment, he noted that appellant had well-healed scars in the right wrist and
elbow with no swelling or muscle atrophy. For right wrist range of motion, Dr. Varghese found
two percent impairment for loss of flexion.
Regarding strength, Dr. Varghese advised that it was “give away” and that repeated
testing revealed minimal weakness in the thenar eminence. He referred to provisions in the
A.M.A., Guides for rating motor deficit and found one percent impairment for minimal loss of
thenar strength. For loss of sensation in median nerve distribution, Dr. Varghese reported gross
to normal two-point discrimination. He found that this sensory deficit represented four percent
of the right arm. Dr. Varghese combined these values and found that appellant had seven percent
impairment of the right arm due to recurrent carpal tunnel syndrome. Right elbow examination

3

showed a well-healed scar with no swelling or vasomotor changes. Appellant lacked 10 degrees
of full elbow extension which equated to one percent arm impairment. There was no ratable loss
of strength about the elbow as strength in the elbow flexion and extension was normal.
Dr. Varghese found that appellant had a borderline sensory loss in two point discrimination
testing and, applying the A.M.A., Guides, determined that appellant had one percent impairment
of the right arm for sensory loss. He combined the values for the right arm and opined that
appellant had total right arm impairment of nine percent.
For the left arm, Dr. Varghese noted a well-healed scar at the wrist. Appellant had
normal strength and no vasomotor changes or muscle atrophy. Wrist and elbow range of motion
findings were normal and warranted no impairment. For borderline sensory changes due to
appellant’s carpal tunnel syndrome, Dr. Varghese referred to tables in the A.M.A., Guides and
determined that appellant had four percent left arm impairment. Regarding the left cubital tunnel
release, he advised that no loss of strength was found. For sensory loss due to cubital tunnel
syndrome, Dr. Varghese referred to the A.M.A., Guides and found one percent arm impairment.
On range of motion testing, he noted measurements and opined that appellant had one percent
impairment for minus 10 degrees of full extension. Dr. Varghese concluded that appellant had
six percent left arm impairment. He advised that appellant reached maximum medical
improvement on March 6, 2009. Dr. Varghese concluded that appellant had a permanent
impairment rating of nine percent for the right upper extremity and six percent for the left upper
extremity.
In a March 13, 2009 report, the Office medical adviser noted that appellant had already
received a schedule award of five percent to the left upper extremity and 10 percent to the right
upper extremity due to the carpal tunnel syndrome. He noted that the current rating from
Dr. Varghese of seven percent for the right and four percent for the left carpal tunnel syndrome,
was less than she had previously received and therefore she would not be entitled to an additional
award for the carpal tunnel syndrome. Regarding her cubital tunnel syndrome, the Office
medical adviser explained that appellant would be entitled to additional impairment of two
percent for the right upper extremity and one percent for the left upper extremity.
In a March 20, 2009 decision, the Office granted appellant a schedule award for an
additional two percent impairment of the right arm and one percent impairment of the left arm
due to cubital tunnel syndrome. The award ran from March 6 to May 10, 2009.
On March 25, 2009 appellant requested a review of the written record. On April 1, 2009
the Office received an October 23, 2008 report from Dr. Nassab who opined that appellant
reached maximum medical improvement. Dr. Nassab referred to the fourth edition of the
A.M.A., Guides and recommended 10 percent impairment of the left arm. The Office also
received his December 16, 2008 report, in which he opined that appellant reached maximum
medical improvement and opined that appellant had five percent impairment of each arm for
persistent pain based on the A.M.A., Guides.
In a May 12, 2009 decision, an Office hearing representative remanded the case. She
found that the Office medical adviser did not fully explain his opinion and also noted that the
sixth edition of the A.M.A., Guides should be used. The Office hearing representative directed

4

the Office medical adviser to apply Dr. Varghese’s findings to the sixth edition of the A.M.A.,
Guides.
On June 5, 2009 the Office medical adviser utilized the sixth edition of the A.M.A.,
Guides and noted appellant’s history. He noted that appellant reported sensory complaints which
were not consistent with permanent residuals of a right or left carpal tunnel or cubital tunnel
syndrome. For example, the Office medical adviser noted that appellant reported that her
tingling and numbness were gone, but that she had pain all over the arm, especially in the biceps
and triceps area as well as in the neck and shoulder. He concluded that appellant did not have
any sensory symptoms caused by a carpal or cubital tunnel syndrome. The Office medical
adviser further noted that the symptoms were not consistent with permanent sensory residuals of
an entrapment neuropathy affecting the right arm. He also explained that appellant exhibited
give away weakness on examination, which was consistent with a lack of full effort on volitional
strength testing. The Office medical adviser also noted that, for both arms, appellant had twopoint discrimination that was within the normal range. For cubital tunnel syndrome, he referred
to Table 15-215 and noted that appellant would qualify as a Class 1 for impairment below the
midforearm for the ulnar nerve. The Office medical adviser noted the impairment ratings ranged
from zero to two percent. He explained that because appellant had no sensory deficits in either
upper extremity the default value of one percent impairment was appropriate. The Office
medical adviser further utilized the range of motion method. He noted that extension of minus
10 degrees at the right and left elbow levels would result in an impairment of one percent for
each upper extremity.
Regarding carpal tunnel syndrome, the Office medical adviser also found that appellant
was ratable as a Class 1 for her carpal tunnel syndrome. He noted the default value from Class 1
for a carpal tunnel syndrome was five percent for mild sensory loss. However, the Office
medical adviser explained that the default value could only be utilized if there was a mild
sensory deficit or mild complex regional pain symptoms (CRPS II) identified with objective
findings. He determined the impairment rating of three percent was appropriate as appellant had
no sensory deficit on examination. The Office medical adviser indicated that appellant no longer
had numbness in either arm since the repeat operative procedures performed in 2008. He noted
that the Quick Dash method did not apply as appellant’s clinical history and examination
findings were not “altogether credible.”6 The Office medical adviser opined that appellant had
three percent impairment of the right and left arms for her carpal tunnel syndrome and one
percent to the right and left arms for her cubital tunnel syndrome.
In a July 2, 2009 decision, the Office denied appellant’s claim for an additional schedule
award. It noted that she previously received awards that totaled 12 percent of her right arm and 6
percent of her left arm but that, under the sixth edition of the A.M.A., Guides, she would only be
entitled to four percent permanent impairment rating for each arm.

5

A.M.A., Guides 443.

6

The Quick Dash method is a method utilized to determine disabilities of the arms, shoulders and hands using an
activities of daily living questionnaire. However, if an individual has multiple answers that are not consistent it
should not be used to assign impairment ratings. See A.M.A., Guides 482, 485.

5

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act7 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.8 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.9 The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.10 Effective
May 1, 2009, the Office adopted the sixth edition of the A.M.A., Guides11 as the appropriate
edition for all awards issued after that date.12
ANALYSIS
In support of her claim for an increased schedule award, appellant submitted reports from
Dr. Nassab dated October 23, and December 16, 2008. However, in his October 23, 2008 report,
Dr. Nassab utilized the fourth edition of the A.M.A., Guides and in his December 16, 2008
report, he utilized the fifth edition of the A.M.A., Guides. As noted above, effective May 1,
2009, the Office adopted the sixth edition of the A.M.A., Guides13 as the appropriate edition for
all awards issued after that date. As the Office issued its decision on July 2, 2009, the sixth
edition of the A.M.A., Guides is the appropriate edition. As these reports did not utilize the
appropriate edition of the A.M.A., Guides, they are of limited probative value.
Under the sixth edition of the A.M.A., Guides, impairments of the upper extremities are
covered by Chapter 15. Section 15-2, entitled Diagnosis-Based Impairment, indicates that
“Diagnosis-based impairment is the primary method of evaluation of the upper limb.”14 The
initial step in the evaluation process is to identify the impairment class by using the
corresponding diagnosis-based regional grid. The Office medical adviser, as directed by the
hearing representative, properly applied Dr. Varghese’s findings from his March 11, 2009 report
to the sixth edition of the A.M.A., Guides.
Regarding appellant’s cubital tunnel syndrome, Dr. Varghese referred to Table 15-21,
and noted that below the midforearm for the ulnar nerve would warrant a Class 1, for a default
7

5 U.S.C. §§ 8101-8193.

8

Id. at § 8107.

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

10

20 C.F.R. § 10.404.

11

A.M.A., Guides (6th ed. 2008).

12

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
13

Id.

14

A.M.A., Guides 387, Section 15.2.

6

grade of C, or an impairment of one percent.15 He noted that the impairment ratings ranged from
zero to two percent. The Office medical adviser explained that because appellant had no sensory
deficits in either upper extremity the default value of one percent was an appropriate impairment
rating. For example, he noted that she advised that her tingling and numbness were gone but that
she continued to have pain all over the arms. The Office medical adviser indicated that appellant
reported that the numbness on both arms was not present since the repeat operative procedures
in 2008. He also noted that appellant had give away weakness, which was an indicator of a lack
of full effort in volitional strength testing. The Office medical adviser further explained that
appellant’s two-point discrimination findings for each arm fell within the normal range. After
determining the impairment class and default grade, the next step in the process is to determine if
there are any applicable grade adjustments for so-called “nonkey” factors or modifiers. These
include adjustments for functional history (GMFH), physical examination (GMPE), and clinical
studies (GMCS). The grade modifiers are used in the net adjustment formula to calculate a net
adjustment.16 The final impairment grade is determined by adjusting the grade up or down from
the default value C by the calculated net adjustment. Because appellant had no sensory deficit in
either upper extremity as a consequence of the cubital tunnel surgery, the Office medical adviser
found the default value of one percent to be an appropriate impairment rating for each upper
extremity.
Regarding appellant’s carpal tunnel syndrome, the Office medical adviser referred to
Table 15-21, for the median nerve below the midforearm and noted that appellant qualified for a
Class 1, with a default grade of C, which represented five percent upper extremity impairment.17
However, he determined that the default values for carpal tunnel syndrome could not be utilized
as appellant had no sensory deficits on examination. The Office medical adviser also indicated
that she no longer had numbness in either arm since the repeat operative procedures performed
in 2008. He concluded that the best case scenario for appellant was an impairment of three
percent for both her right and left carpal tunnel syndrome. Regarding the quick dash method, a
tool for functional history adjustment, the Office medical adviser explained that it would not
apply in appellant’s situation as appellant’s clinical history and examination findings were not
“altogether credible.”18
The Board finds that the Office medical adviser’s rating is consistent with the provisions
of the A.M.A., Guides. The Board also notes that the three percent for the carpal tunnel

15

The grades range form A to E, with A and B representing zero (0) percent upper extremity impairment, C and
D representing one (1) percent, and E representing two (2) percent upper extremity impairment. Table 15-21,
A.M.A., Guides 443.
16

Net Adjustment = (GMFH – CDX) + (GMPE – CDX) + (GMCS –CDX). Section 15.3d, A.M.A., Guides 411.

17

The grades range from A to E, with A representing zero (0) percent upper extremity impairment, B and C
representing three (3) percent and five (5) percent, D and E representing eight (8) percent and ten ( 10) percent.
Table 15-21, A.M.A., Guides 438.
18

See supra note 6. See A.M.A., Guides at 406 (if the functional history is determined to be unreliable or
inconsistent with other documentation, it is excluded from the grading process).

7

syndrome combined with the one percent for the cubital tunnel syndrome would result in an
impairment of four percent for each upper extremity.19
The Office medical adviser also rated, as an alternate method, appellant’s impairment
based on lost range of motion. However, the A.M.A., Guides provide that range of motion is
used primarily as a physical diagnosis adjustment factor and only to determine actual impairment
values when a grid permits its use as an option.20 The Board notes that the grid used by the
Office medical adviser, Table 15-21, does not indicate that range of motion may be used as a
stand alone rating.
Accordingly, the Board finds that the evidence supports that, under the sixth edition of
the A.M.A., Guides, appellant has no more than a four percent impairment of the right upper
extremity and a four percent impairment of the left upper extremity. Appellant has not
established entitlement to a schedule award greater than the previous awards of 12 percent to the
right upper extremity and 6 percent to the left upper extremity.
On appeal appellant alleged that Dr. Varghese’s higher rating should be utilized. She
questioned why his report was initially accepted and then determined to be wrong. As noted,
effective May 1, 2009, the sixth edition of the A.M.A., Guides is to be used. As the Office
hearing representative, on May 12, 2009, directed a recalculation of the schedule award, the
Office medical adviser properly applied Dr. Varghese’s findings to the sixth edition of the
A.M.A., Guides. There is no other evidence before the Board, conforming to the sixth edition of
the A.M.A., Guides, showing any greater impairment.21
CONCLUSION
The Board finds that appellant does not have more than 12 percent impairment of her
right upper extremity and 6 percent impairment of her left upper extremity.

19

A.M.A., Guides 604.

20

Id. at 387. See also A.M.A., Guides 461 (range of motion section is to be used as a stand-alone rating when
other grids refer to the range of motion section or when no other diagnosis based estimate sections are applicable).
21

After the Office’s July 2, 2009 decision, appellant submitted additional evidence. However, the Board may not
consider such evidence for the first time on appeal. 20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 2, 2009 is affirmed, as modified.
Issued: July 1, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

